DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement filed 11 April 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy was filed for the following references: AU 2003287859, AU 2003287060, DK 2065065; and no translation was filed for the following references: EP 2364743, EP 2065065, EP 1855740, EP 1888149, EP 1855742.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plunger releasing mechanism” in claim 3, “an activation mechanism” in claim 8, “a limiting mechanism” in claim 13, “a plunger positioning mechanism” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “a plunger releasing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Instant specification paragraphs [0116]-[0118] describes a plunger releasing mechanism generally referred to as element 154 but it is unclear what might be considered "equivalent structures" of element 154 in Fig. 19b. Therefore, claim 3 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 4-10 are rejected for depending on claim 3.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himmelstrup (US 4475905).
Regarding claim 1, Himmelstrup discloses:
An injection device (10; Fig. 1), comprising: an injection solution receptacle (14; Fig. 2); a plunger (18) at least a portion of which is slidably received in the injection solution receptacle (14), wherein the plunger (18) is displaceable relative to the injection solution receptacle (14) in a distal direction (46) in order to expel an injection solution contained in the injection solution receptacle (14) from the injection solution receptacle (14) (Col.2:65-68, Col. 3:1-5 – “for pushing the stopper through the barrel 14 and expelling solution from within the barrel”); a first housing element (26) which is rotatable relative to the plunger (18) (56; Col. 4:7-15 – “pin 50 is then positioned within the slot and is moved transversely” – the plunger 18 is rotated with respect to the sleeve 26 as pin 50 of the plunger 18 follows the track of the sleeve 26), wherein: a first dosing surface (see Image 1 below) and a second dosing surface (Image 1) are formed on the first housing element (26), and the second dosing surface (Image 1) is defined by a bottom surface of a recess (Image 1) formed in the first dosing surface (Image 1); a first plunger stop mechanism (abutment of pin 50 with first dosing surface of Image 1) which is adapted to stop a displacement of the plunger (18) relative to the injection solution receptacle (14) in the distal direction at a first dosing position (see Image 2 below), wherein the first plunger stop mechanism (Image 2) includes a dosing element (50) which is attached to the plunger (18) and which is adapted to abut against the first dosing surface (Image 1); and a second plunger stop mechanism (abutment of pin 50 with second dosing surface of Image 1) which is adapted to stop a displacement of the plunger (18) relative to the injection solution receptacle (14) from the first dosing position (Image 2) in the distal direction at a second dosing position (Image 2), wherein: the second plunger stop mechanism (abutment of pin 50 with second dosing surface of Image 1) includes the dosing element (50) which is attached to the plunger (18) and which is adapted to abut against the second dosing surface (Image 1), and the first and the second dosing position (Image 2) of the plunger (18) are selected in such a manner that the plunger (18), upon being displaced relative to the injection solution receptacle (14) between the first and the second dosing position (Image 2) is adapted to expel a desired dose of the injection solution contained in the injection solution receptacle (14) from the injection solution receptacle (14) (Col. 4:10-15 – “When the pin is in the staggered slot portion 52, the device is ready to expell a predetermined amount of insulin from the syringe.” – movement from the first to the second dosing position expels a dose of injection solution).  
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    199
    744
    media_image1.png
    Greyscale

Image 2. Annotated portion of Fig. 1

    PNG
    media_image2.png
    199
    744
    media_image2.png
    Greyscale

Regarding claim 3, Himmelstrup discloses:
An injection device (10) of claim 1, wherein the first plunger stop mechanism (abutment of pin 50 with first dosing surface) is adapted to prevent the plunger (18) from being displaced relative to the injection solution receptacle (14) from the first dosing position (Image 2) in the distal direction, and wherein the injection device further comprises a plunger releasing mechanism (52) which is adapted to deactivate the first plunger stop mechanism in order to allow a displacement of the plunger (18) relative to the injection solution receptacle (14) from the first dosing position in the distal direction (Col. 4:10-15 – “When the pin is in the staggered slot portion 52, the device is ready to expell a predetermined amount of insulin from the syringe.” – staggered slot portion 52 acts as a plunger releasing mechanism because it’s a slot that allows the plunger 18 to move to the second dosing position).  
Regarding claim 4, Himmelstrup discloses:
The injection device (10) of claim 3, wherein the plunger releasing mechanism (52) is adapted to allow a movement of at least one of the dosing element (50) and the first dosing surface (Image 1) in order to disengage the dosing element (50) from the first dosing surface (Image 1), the movement of the at least one of the dosing element (50) and the first dosing surface (Image 1) in particular being a rotational movement (Col. 4:10-15 – transverse movement, which is a rotational movement between the pin 50 and the first dosing surface, disengages the pin 50 from the first dosing surface, which allows the plunger 18 to move in the distal direction).  
Regarding claim 7, Himmelstrup discloses:
The injection device (10) of claim 3, wherein the plunger releasing mechanism (52) comprises a marker system (presence of pin 50 within channel 52) which is adapted to indicate an activation of the plunger releasing mechanism (52) (Fig. 4 – presence of pin 50 within channel 52 indicates activation of the plunger releasing mechanism to allow distal movement of the plunger 18).  
Regarding claim 15, Himmelstrup discloses:
The injection device (10) of claim 1, further comprising: a plunger positioning mechanism (see Image 3 below) which is adapted to prevent a displacement of the plunger (18) relative to the injection solution receptacle (14) from a proximal end position in a proximal direction (the wall of Image 3 prevents the pin 50 from being moved proximally).  
Image 3. Annotated portion of Fig. 1

    PNG
    media_image3.png
    199
    395
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Himmelstrup in view of Stawski (US 3608550).
Regarding claim 16, Himmelstrup discloses:
An injection solution transferring system (Fig. 1), comprising: an injection device (10) according to claim 1 (see the rejection of claim 1 above).
Himmelstrup discloses all of the elements of the claim but is silent regarding “a filling adapter for connecting a syringe containing an injection solution to the injection device and for filling an injection solution receptacle of the injection device with the injection solution from the syringe.” However, Stawski teaches a filling adapter (Fig. 1; 23) that is used to fill an injection solution receptacle (49) with injection solution (Col. 4:17-20 – “The needle assembly of this invention renders it possible to quickly and efficiently fill a multiplicity of containers similar to collection container 30 from one large fluid source such as indicated by container 34”). In addition, the filling adapter of Stawski is fully capable of connecting the injection device of Himmelstrup to “a syringe containing an injection solution to the injection device” as required by the claim, where the container 34 of Stawski is fully capable of being a bigger syringe. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Himmelstrup to incorporate a filling adapter as taught by Stawski in order to quickly and efficiently fill the device of Himmelstrup, as recognized by Stawski.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783